Citation Nr: 1638842	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-07 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine (herein a low back disability).

2.  Entitlement to service connection for impingement syndrome; right shoulder (herein a right shoulder disability).



REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico (hereinafter Agency of Original Jurisdiction (AOJ)).

In July 2014, the Board remanded the case for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

Additional evidence has been associated with the claims file since the last AOJ adjudication in March 2015.  This evidence is either duplicative of the evidence already of record, or it is not pertinent to the issues on appeal.  Therefore, AOJ consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.

The Board notes that, in July 2015, the Veteran's Notice of Disagreement (NOD) as to an April 2015 rating decision assigning the initial evaluation of depression disability was received by VA.  A Statement of the Case (SOC) has yet to be issued.  However, the AOJ has begun the Decision Review Officer (DRO) process as demonstrated by a July 16, 2015 letter.  Additionally, the AOJ has placed the appeal in the Veteran's Appeals Control and Locator System (VACOLS).  As the AOJ will be undertaking development actions, the Board will not take jurisdiction of the issue at this time to direct the issuance of a SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

The issue of entitlement to service connection for right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbosacral spine was incurred in wartime service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine is attributable to wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In January 2011 VA examination, the Veteran reported he was in a medic jeep which bounced on the road, at which time he came down and hit his back.  He reported this happened in 1967.  The Veteran reported having ongoing back pain for more than 40 years and that he was treated by chiropractors and several others since that time.  STRs show a complaint in November 1966 of low back pain that the Veteran stated he had for "a long time."  In November 1967, the Veteran complained of lower back pain for one day.  He stated he did not know how it happened.  

In June 2014, the Veteran submitted STRs on which he wrote "first got injured here" next to an April 1967 record of injury to the right side of his hip.  An X-ray of the right sacro-iliac joint after complaint of pain for 2 weeks revealed no significant abnormalities.

The Veteran has been afforded a VA examination and additional addendum opinions.  The opinions indicate that there was no documentation suggestive of chronicity and that an isolated January 1969 incidence of lumbago resolved.  The opinions do not appear to consider the April 1967 sacro-iliac injury and the November 1967 low back pain complaint.

The Board obtained a Veterans Health Administration (VHA) opinion from the Chief of Neurosurgery at the West Los Angeles Veterans Hospital.  The opinion detailed the foregoing evidence and concluded that it is at least as likely as not (50 percent or greater probability) that the Veteran's in-service episodes of low back injury have led to chronic low back pain and disability, when considered in light of his history of injury.  This opinion, thus, establishes a current disability and a link to service.  The Board finds it to be more probative than the previous negative opinions because of the detail of the report and the soundness of its reasoning.  Accordingly, service connection for a low back disorder is warranted.


ORDER

Service connection for degenerative disc disease of the lumbosacral spine is granted.


REMAND

In July 2014, the Board remanded this appeal for several development actions.  The Board directed the AOJ to attempt "to obtain January 1999 VA treatment records from the Silver City, New Mexico, CBOC pertaining to the Veteran's low back and right shoulder disabilities."  There is no documentation of record the AOJ undertook these actions.

Additionally, the Board returned a July 2011 VA examination report as inadequate for rating purposes.  The remand directives advised the examiner that "the Veteran's reports of chronicity for greater than 40 years ... should be deemed credible for the purposes of this opinion."  A February 2015 addendum opinion makes no reference to the significance of the Veteran's description of chronicity.  Thus, this examination report does not comply with the Board's remand directives.  

The Veteran has the right to compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must remand this appeal once again. 

Accordingly, the case is REMANDED for the following action:

1.  Attempts should be made to obtain January 1999 VA treatment records from the Silver City, New Mexico, CBOC pertaining to the Veteran's right shoulder disability.  All reasonable attempts should be made to obtain any identified records.  If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Forward the claims file to a different examiner from the February 2015 addendum opinion.  The examiner should review the claims file and provide an opinion on the following:

Whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder disability arose during service or is otherwise related to any incident of service, including the Veteran's reports of chronicity for greater than 40 years, which should be deemed credible for the purposes of this opinion.  The examiner should explain the medical basis for all conclusions reached.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The examiner must discuss the significance of the Veteran's accepted history of chronic right shoulder pain since service which cannot be discounted merely because his complaints were not recorded in medical records.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationales, then such examination should be scheduled.

3.  Thereafter, readjudicate the claim.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


